TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00234-CV



                                   In re Jhakeem Chambers


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus filed by Jhakeem Chambers is denied. See Tex. R.

App. P. 52.8 (a).




                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Filed: April 19, 2013